Exhibit 10.1

 



SALES AND PURCHASE AGREEMENT

 

THIS AGREEMENT is made this 2nd day of August in the year 2012

 

Between

 

CMY ASSETS SDN BHD (formerly known as WATERFRONT ASSETS SDN BHD) (Company No.
224670-U), a company incorporated in Malaysia and having its address at 79,
Jalan Bangkung, Bukit Bandaraya, 59100 Kuala Lumpur (hereinafter called the
“Vendor”) of the one part

 

And

 

PGCG ASSETS HOLDINGS SDN BHD (Company No. 983271-U), a company incorporated in
Malaysia and having its address at No. 11-2, Jalan 26/70A, Desa Hartamas, 50480
Kuala Lumpur (hereinafter called the “Purchaser”) of the other part.

 

WHEREAS: -

 

A.Property: The Vendor is the registered and beneficial proprietor of all that
piece of land held under Geran 10010, Lot 238 Section 43, Town and District of
Kuala Lumpur, Wilayah Persekutuan Kuala Lumpur (hereinafter called the
“Individual Title”) measuring in area of approximately 2,138 square metres
together with a fifteen (15) storey commercial office building and an annexe two
storey podium block with a basement level car park and bearing a postal address
known as Menara CMY, No. 160, Jalan Ampang, 50450 Kuala Lumpur (hereinafter
collectively called the “Property”).    

B.Charge: The Property is at present subject to a charge vide Presentation No.
5759/2006 (hereinafter called the “Charge”) registered in favour of ALLIANCE
ISLAMIC BANK MALAYSIA BERHAD (Company No. 88103-W) of 3rd Floor, Menara
Multi-Purpose, Capital Square, No. 8, Jalan Munshi Abdullah, 50100 Kuala Lumpur
(hereinafter called the “Chargee”).    

C.Loan: The Purchaser may apply to a financial institution (hereinafter called
the “Purchaser’s Financier”) for a loan on the security of a charge over the
Property (hereinafter called the “Purchasers’ Financier’s Charge”) to enable
them to complete the purchase of the Property (hereinafter called the “Loan”).
   

D.Agreement: The Vendor has agreed to sell and the Purchaser has agreed to
purchase the Property which shall include the fixtures and fittings existing on
the Property on an “as is where is” basis as at the date of this Agreement free
from all encumbrances and with vacant possession upon the terms and subject to
the conditions hereinafter appearing.    

E.Vendor’s Solicitors: The Vendor is represented by Messrs Teh & Lee of A-3-3 &
A-3-4, Northpoint Offices, Mid Valley City, No. 1, Medan Syed Putra Utara, 59200
Kuala Lumpur (hereinafter called the “Vendor’s Solicitors”).    

F.Purchaser’s Solicitors: The Purchaser is represented by Messrs C.W. Chan & Co
of No. 6-3A, Jalan Pandan 2/5, Pandan Jaya, 55100 Kuala Lumpur (hereinafter
called the “Purchaser’s Solicitors”).    

 



1

 

 

 

NOW THIS AGREEMENT WITNESSETH as follows: -

 





1. CONSIDERATION

 

1.1Purchase Price: The Vendor hereby agrees to sell and the Purchaser hereby
agrees to purchase the Property which shall include the fixtures and fittings
existing on the Property as on an “as is where is” basis as at the date of this
Agreement free from all claims, charges, liens and encumbrances whatsoever and
with vacant possession and the conditions and restrictions in interest (if any)
affecting the Individual Title at the total purchase price of Ringgit Malaysia
Eighty One Million and Five Hundred Thousand (RM81,500,000.00) only (hereinafter
called the “Purchase Price”).

 

2. SATISFACTION



 

2.1Time and Manner of Payment: The Purchaser shall pay the Purchase Price in the
following manner: -    

2.1.1a sum of Ringgit Malaysia One Million Six Hundred Thirty Thousand
(RM1,630,000.00) only, being earnest deposit and as part payment of the Purchase
Price (hereinafter called the “Earnest Deposit”), already paid by the Purchaser
prior to execution of this Agreement herein to the Vendor (the receipt of which
the Vendors hereby acknowledge);    

2.1.2a further sum of Ringgit Malaysia Six Million Five Hundred Twenty Thousand
(RM6,520,000.00) only, being the balance of the deposit and as part payment of
the Purchase Price (hereinafter called as the “Balance Deposit”), shall be paid
by the Purchaser to the Vendor upon execution of this Agreement. The Earnest
Deposit and Balance Deposit shall collectively be referred as the “Deposit”; and
   

2.1.3the balance of the Purchase Price of Ringgit Malaysia Seventy Three Million
Three Hundred Fifty Thousand (RM73,350,000.00) only (hereinafter called the
“Balance Purchase Price”) payable directly to the Vendor shall be deposited with
the Vendor’s Solicitors as stakeholders on or before the expiry of Four (4)
months from the date of this Agreement (hereinafter called the “Completion
Period”) and shall be released to the Vendor in accordance with the terms and
conditions herein stated.    

2.2Extended Completion Period: In the event the Purchaser fails to pay the
Balance Purchase Price within the Completion Period, the Completion Period shall
be automatically extended for a further period of One (1) month (hereinafter
called the “Extended Completion Period”) PROVIDED ALWAYS that the Purchaser
shall pay to the Vendor a late payment interest of Eight per centum (8%) per
annum on the outstanding balance of the Purchase Price to be calculated on a
daily basis for the actual number of days of extension and such interest shall
not be construed as liquidated damages.    

2.3Completion Date: It is hereby agreed that the completion of this Agreement
shall fall on the date of actual receipt of the Purchase Price and any late
payment interest in full by the Vendor (hereinafter called the “Completion
Date”).    

 



2

 

 

   

3. ADJUDICATION & PRESENTATION OF THE MEMORANDUM OF TRANSFER

     

3.1Transfer Documents: As soon as practicable after execution of this Agreement,
the Vendor or the Vendor’s Solicitors, as the case may be, shall deposit with
the Purchaser’s Solicitors as stakeholders the following documents: -    

3.1.1a copy of the Individual Title to the Property;      3.1.2a certified true
copy each of the Vendor’s Memorandum and Articles of Association, Form 24, Form
44 and Form 49;    



3.1.3a certified true copy of the directors’ resolution from the Vendor,
authorising the Vendor to sell the Property to the Purchaser    

3.1.4a valid and registrable but unstamped memorandum of transfer (hereinafter
called the “MOT”) in Form 14A of the National Land Code or such other prescribed
statutory form in respect of the Property, duly completed and executed by the
Vendor in favour of the Purchaser; and    

3.1.5a certified true copy of the current year quit rent receipt;    

3.1.6a certified true copy of the current period assessment receipt;    

3.1.7the plans, drawings and documents more particularly set out in Schedule A;
   

3.1.8certified true copy each of the Vendor’s signatories identity card;    

3.1.9certified true copy of the Vendor’s Members Resolution authorizing the sale
of the Property to the Purchaser; and    

3.1.10Vendor’s corporate income tax file reference number.    

The above said documents set out in sub-Clauses 3.1.2 to 3.1.6 together with the
original Individual Title shall be referred to as the “Transfer Documents”.

 

3.2Adjudication: The Purchaser’s Solicitors shall as soon as practicable from
the date of this Agreement submit the MOT to the relevant stamp duty authority
for the adjudication of the stamp duty payable to facilitate the registration of
the MOT in favour of the Purchaser. The Purchaser shall on receipt of the notice
of adjudication of the MOT from the stamp office, forthwith pay the amount of
stamp duty adjudicated.    

3.3Presentation of the MOT: The Purchaser’s Solicitors or the Purchaser’s
Financier’s Solicitors, as the case may be, shall within Three (3) Business Days
of receipt of the Transfer Documents (or if the MOT has not then been stamped,
as soon as the MOT has been stamped), cause the MOT and the Purchaser’s
Financier’s Charge in favour of the Purchaser’s Financier to be presented at the
relevant land registry for registration in favour of the Purchaser and the
Purchaser’s Financier and shall inform the Parties hereto of the date of such
presentation.    

3A. PURCHASER’ S DOCUMENTS

 



3A.1Purchaser’s Documents: As soon as practicable after execution of this
Agreement, the Purchaser or the Purchaser’s Solicitors, as the case may be,
shall deposit with the Vendor’s Solicitors the following documents: -    

3A.1a certified true copy of the Purchaser’s Memorandum and Articles of
Association, Form 24, Form 44 and Form 49;      3A.2a certified true copy of the
directors’ resolution from the Purchaser, authorising the Purchaser to acquire
the Property from the Vendor;

 

 



3

 

 

   





 3A.3a certified true copy of the Purchaser’s Members Resolution authorizing the
acquisition of the Property by the Purchaser;     3A.4certified true copy each
of the Purchaser’s signatories’ identity card; and    

3A.5Purchaser’s corporate income tax file reference number
   

4. PURCHASER’ S FINANCIER & REDEMPTION OF THE PROPERTY

     

4.1Purchaser’s Financier: In the event that the Purchaser requires financial
assistance in the completion of the purchase of the Property, the following
shall apply: -    

4.1.1Release of Documents: the Vendor hereby agrees and authorizes the
Purchaser’s Solicitors to release the Transfer Documents to the Purchaser’s
Financier or the Purchaser’s Financier’s solicitors to enable the MOT and the
Purchaser’s Financier ‘s Charge to be registered to facilitate the release of
the Loan PROVIDED ALWAYS that the difference between the Loan and the Balance
Purchase Price (hereinafter called the “Differential Sum”) shall be firstly paid
to the Vendor’s Solicitors as stakeholders who shall only release the same to
the Vendor together with the Balance Purchase Price in accordance with Clause
5.1.2 of this Agreement AND the Purchaser’s Financier has deposited with the
Vendor’s Solicitors the Purchaser’s Financier’s Undertaking.    

4.1.2Undertaking to Refund: Upon the receipt of the Purchaser’s Financier’s
Undertaking, the Vendor shall within Fourteen (14) days thereof provide an
undertaking to the Purchaser’s Financier to refund the Loan in the event that
the transfer in favour of the Purchaser cannot be registered for any reason
whatsoever (hereinafter called the “Vendor’s Undertaking”). Any period of delay
from the said Fourteen (14) days to the day the Purchaser’s Solicitors or the
Purchaser’s Financier receipt of the said Vendor’s Undertaking shall not be
taken into account in the computation of the Completion Period or the Extended
Completion Period and no late payment interest pursuant to Clause 2.2 shall be
payable Provided That the Differential Sum shall be firstly paid to the Vendor’s
Solicitors as stakeholders.    

4.2Purchaser’s Financier’s Undertaking: It is hereby agreed between the Parties
that the Purchaser shall as soon as practicable after the date of this Agreement
procure the Purchaser’s Financier to issue an irrevocable and unconditional
undertaking in writing addressed to the Vendor whereby the Purchaser’s Financier
shall undertake to pay the Vendor the Loan towards the payment of the Balance
Purchase Price upon presentation of the transfer documents to relevant land
authority/office for registration (hereinafter called the “Purchaser’s
Financier’s Undertaking”).    

4.3Redemption Statement: The Vendor shall cause the Chargee to forward to the
Purchaser’s Financier’ solicitors a redemption statement cum undertaking in
favour of the Purchaser’s Financier (hereinafter called the “Redemption
Statement cum Undertaking”) within Fourteen (14) days from the date of receipt
of the original written request by the Vendor from the Purchaser’s Solicitors or
the Purchaser’s Financier’s Solicitors, as the case may be, requesting for the
Redemption Statement cum Undertaking and notifying the loan sum and the name and
address of the branch of the Purchaser’s Financier PROVIDED ALWAYS that the
Vendor shall have received the original Purchaser’s Financier’s Undertaking and
the Differential Sum. Any period of delay from the said Fourteen (14) days to
the day the Purchaser’s Solicitors or the Purchaser’s Financier Solicitors
receipt of the said Redemption Statement cum Undertaking shall not be taken into
account in the computation of the Completion Period or the Extended Completion
Period and late payment interest shall not be chargeable for this period of
delay.    

 

 



4

 

 

   

4.4Security Documents: The Vendor’s Solicitors shall within Twenty One (21) days
of the Chargee or the Vendor’s Solicitors receipt of the redemption sum forward
the duly executed discharge of charge and duplicate charge (hereinafter called
the “Security Documents”) and the original Individual Title to the Property that
are in the possession of the Chargee or the Vendor’s Solicitors to the
Purchaser’s Solicitors or the Purchaser’s Financier’s Solicitors PROVIDED that
the Differential Sum has been received by the Vendor or the Vendor’s Solicitors.
Any period of delay from the said Twenty One (21) days to the day of actual
receipt by the Purchaser’s Solicitors or the Purchaser’s Financier Solicitors of
the Security Documents shall not be taken into account in the computation of the
Completion Period or the Extended Completion Period and late payment interest
shall not be chargeable for this period of delay.

 



5. UTILISATION & RELEASE OF THE BALANCE PURCHASE PRICE

 







5.1Utilisation and Release of the Balance Purchase Price: The Vendor’s
Solicitors are hereby authorized to utilise the Balance Purchase Price or parts
thereof in the following manner: -

 









5.1.1pay all outstanding applicable quit rent, assessment, rates, taxes and
other outgoings payable in respect of the Property; and    

5.1.2the Balance Purchase Price less such sums paid under Clause 5.1.1, shall be
released by the Vendor’s Solicitors to the Vendor on or after Three (3) Business
days from the date the MOT has been presented for registration.    

6. DELIVERY OF VACANT POSSESSION

 

6.1Delivery of Vacant Possession: Vacant possession of the Property shall be
delivered by the Vendor to the Purchaser within Five (5) Business Days from the
Vendor’s receipt of the full Balance Purchase Price together with the late
payment interest (if any). In the event the Vendor delays delivery of vacant
possession to the Purchaser, the Vendor shall pay to the Purchaser interest at
Eight per centum (8%) per annum on the full Purchase Price calculated on a daily
basis from the day vacant possession ought to be delivered to the date of actual
delivery of vacant possession. Provided Always That if delivery of vacant
possession is delayed due to the Purchaser’s failure or delay to pay any late
payment interest and/or due to the failure of the Purchaser to accept vacant
possession for any manner whatsoever (unless due to the fault of the Vendor),
then the Vendor’s Solicitors are authorised to release the Balance Purchase
Price to the Vendor upon the Vendor delivering the keys of the Property to the
Vendor’s Solicitors as stakeholders with authority to the Vendor’s Solicitors to
release the keys to the Purchaser only upon full settlement by the Purchaser of
any late payment interest. The actual day on which vacant possession is
delivered to the Purchaser shall be referred to as the “Date of Vacant
Possession”.    

6.2Passing of Risks: Risk to the Property shall pass to the Purchaser only on
the Date of Vacant Possession. In the event the said Property is before delivery
of vacant possession substantially destroyed or damaged by fire which is beyond
the control of the Vendor (except where such fire has been caused by the fault
of the Purchaser and/or its agents) so as to be totally unfit for use and the
Vendor is unable to rectify or restore the damage within a period of sixty (60)
days from the date of destruction and/or damage, whereupon interest on late
delivery of vacant possession pursuant to Clause 6.1 shall not apply, then the
Purchaser may by notice in writing to the Vendor or the Vendor’s Solicitors
terminate this Agreement whereupon the Vendor shall within twenty one (21) days
of the receipt of such notice refund to the Purchaser all monies paid under this
Agreement. In the event the Vendor fails to refund the said monies within the
said twenty one (21) days, the Vendor shall pay interest at the rate of 8% per
annum calculated on a daily basis on the sums to be refunded from the day the
refund ought to be refunded to the actual day of refund.

 

 



5

 

 

   

6.3Condition of Building and Systems: Prior to the execution of this Agreement
the Purchaser had carried out due diligence on the said Property including but
not limited to a building inspection. The Vendor agrees to at its own cost and
expenses, carry out the necessary repairs to rectify those defects which are
stated in Page 23 of the Building Inspection Report as at July 2012 prepared by
KPH Property Management Services Sdn Bhd which has been reproduce as Schedule B
hereof. The Vendor also agrees that the centralised air conditioning system
water treatment system, low voltage intake system, fire prevention and/or
fighting system, lifts and closed circuit television system will be in working
condition and the water leak into podium first floor and roof top will be
rectified upon the delivery of vacant possession. The warranty on the waterproof
membrane on the roof of the podium held by the Vendor shall be assigned in
favour of the Purchaser upon vacant possession provided it is valid, subsisting
and capable of assignment.    

7. PURCHASER’S DEFAULT

 

7.1Purchaser’s Default: If the Purchaser shall fail to pay the Purchase Price as
provided in Clause 2 or fail to perform any of its undertakings covenants and
warranties on its part herein to be performed, the Vendor shall be entitled to
take action for specific performance of this Agreement at the cost and expense
of the Purchaser and/or at the Vendor’s sole discretion to terminate this
Agreement at any time thereafter. Upon such termination, the Vendor shall
forfeit the Deposit together with any accrued interest as agreed liquidated
damages and refund all other sums (if any) paid by the Purchaser towards the
Purchase Price free of interest within Fourteen (14) days of such termination.
The Purchaser shall at its own costs and expenses (i) to re-deliver vacant
possession of the Property in original condition to the Vendor (if the same has
been delivered to the Purchaser); (ii) to withdraw all caveats lodged by or on
behalf of the Purchaser and/or the Purchaser’s Financier and to forward proof of
the withdrawal to the Vendor’s Solicitors, failing which the Purchaser shall
indemnify the Vendor for damages, loss and expenses incurred by the Vendor for
the removal of these caveats; and (iii) to return the Transfer Documents and the
Security Documents to the Vendor with the Vendor’s interest intact (Provided
Always that if the MOT has already been adjudicated and stamped then the
Purchaser’s Solicitors shall surrender the MOT to the stamp office for
cancellation and refund of the stamp duty paid by the Purchaser and thereafter
returned the MOT duly cancelled by the stamp office to the Vendor’s Solicitors)
whereupon this Agreement shall terminate and be of no further effect and neither
parties hereto shall have any claim against the other except for any antecedent
breach and thereafter the Vendor shall be at liberty to deal with the Property
in such manner as the Vendor shall think fit.    

8. VENDOR’S DEFAULT

 

8.1Vendor’s Default: In the event the Vendor fails to complete the sale as set
out herein, the Purchaser shall be entitled to terminate this Agreement and to
claim an amount equivalent to the Deposit as agreed liquidated damages from the
Vendor. In respect of the termination, the following provisions shall further
apply:-    

  8.11 the Vendor shall refund to the Purchaser the Purchase Price or any part
thereof which has been paid to the Vendor or the Vendor’s Solicitors free of
interest within Twenty One (21) days after receipt of a notice terminating this
Agreement. In the event of any delay in the refund as stated herein, the Vendor
shall pay interest at the rate of Eight per centum (8%) per annum on the amount
to be refunded calculated on a daily basis from the day this refund ought to be
made to the day of actual refund; and         8.12 in exchange for such refund,
the Purchaser shall at its own costs and expenses (i) to re-deliver vacant
possession of the Property in original condition to the Vendor (if the same has
been delivered to the Purchaser); (ii) to withdraw all caveats lodged by or on
behalf of the Purchaser and/or the Purchaser’s Financier and to forward proof of
the withdrawal to the Vendor’s Solicitors, failing which the Purchaser shall
indemnify the Vendor for damages, loss and expenses incurred by the Vendor for
the removal of these caveats; and (iii) to return the Transfer Documents and the
Security Documents to the Vendor with the Vendor’s interest intact (Provided
Always that if the MOT has already been adjudicated and stamped then the
Purchaser’s Solicitors shall surrender the MOT to the stamp office for
cancellation and refund of the stamp duty paid by the Purchaser and thereafter
returned the MOT duly cancelled by the stamp office to the Vendor’s Solicitors)
whereupon this Agreement shall terminate and be of no further effect and neither
parties hereto shall have any claim against the other and thereafter the Vendor
shall be at liberty to deal the Property in such manner as the Vendor shall
think fit.

 

 



6

 

 

     



8.2In the alternative, the Purchaser shall be entitled to sue for specific
performance of this Agreement and the cost thereof shall be borne by the Vendor.
   

9. REAL PROPERTY GAINS TAX

     

9.1Submission of RPGT: The Vendor and the Purchaser hereby expressly agree,
covenant and undertake with one another that each of them shall severally cause
to be submitted to the Director-General of Inland Revenue Board within Sixty
(60) days from the date of this Agreement, all documents or instruments or
returns in the prescribed form and furnish and supply all information as may be
necessary under the provisions of the Real Property Gains Tax Act, 1976 (as
amended) (hereinafter called the “RPGT Act”) in order to procure, obtain or
secure the relevant certificate of clearance/exemption from the proper authority
in connection with the sale and purchase herein.    

9.2Undertaking to Pay RPGT: The Vendor hereby undertakes to pay real property
gains tax in respect of the disposal of the Property (if any) as may be required
under the Act and undertakes to indemnify the Purchaser for any losses and
damages suffered by the Purchaser from the Vendor’s failure to do so.    

10. APPORTIONMENT OF OUTGOINGS

 

10.1Apportionment: All quit rents, rates, taxes, assessments and other outgoings
(if any) payable in respect of the Property shall be apportioned between the
parties hereto as at the Date of Vacant Possession.    

10.2Change of Name: The Purchaser shall as soon as possible and in any event not
later than Thirty (30) days from the Date of Vacant Possession attend to matters
relating to the transfer of any supplies such as water and electricity provided
or any taxes or assessments to the Property to the Purchaser’s name. Should the
Purchaser not attend to the change of name, the Vendor shall be indemnified
against all charges or default of payment in respect of all quit rent,
assessment rates, taxes, water, electricity, sewerage and all other outgoings as
herein stated from the Date of Vacant Possession. In the event the Vendor
assisted the Purchaser in name transferring as stated herein, any cost incurred
shall be borne by the Purchaser. The parties hereby confirm that the respective
solicitors shall hold no responsibility for the compliance of such arrangement.
   

11. COMPULSORY ACQUISITION

 

11.1Compulsory Acquisition: In the event the Vendor shall receive any notice of
any intended compulsory acquisition of the whole or part of the Property by the
Government or other Competent Authority prior to the Completion Date, the Vendor
shall forthwith notify the Purchaser in writing of such intended acquisition
whereupon, the Purchaser shall within Ten (10) days from the Vendor’s
notification of the same, have the right to elect either to complete the
purchase of the Property or to terminate this Agreement, whereby: -    

11.1.1Election to Terminate: in the event that the Purchaser shall elect to
terminate this Agreement, the Purchaser shall notify the Vendor by a written
notice to the Vendor whereupon the provisions of Clause 16 shall apply mutatis
mutandis;

 

 



7

 

 

   

11.1.2Election to Complete: in the event that the Purchaser shall elect to
complete the purchase of the Property notwithstanding any acquisition of any
part thereof this sale and purchase transaction shall be completed in accordance
with the provisions hereof and the Vendor shall render all reasonable assistance
and produce such relevant documents at any enquiries reasonably held by
acquiring authorities to enable the Purchaser to obtain maximum compensation. In
the event any compensation sum is paid to the Vendor, the same shall forthwith
be forwarded to the Purchaser.    

12. WARRANTIES

 







12.1Vendor’s Warranties: The Vendor hereby warrants to the Purchaser that: -

 



(a)all quit rent, rates, assessments, taxes, sewage bills and other outgoings,
if any, payable in respect of the Property shall be paid and kept up to date
upon the completion of this Agreement;    

(b)a certificate of fitness of occupation has been issued by the relevant
authorities for the building erected on the Property;    

(c)that as at the date hereof, the Vendor has not been served with any notice of
acquisition of the whole or part of the Property by the Government or other
Competent Authority;    

(d)the Vendor has the legal capacity to enter into this Agreement;    

(e)the statements contained in the recitals hereto are true and correct;    

(f)that the Property is insured against fire damage up to an insured amount of
RM36,500,000.00 only throughout the duration of this Agreement and that in the
event of fire outbreak, and the Purchaser elects to continue with this Agreement
without any adjustment on the Purchase Price, the compensation paid out by the
insurance company shall inure in the favour of the Purchaser;    

(g)that it shall not during the duration of this Agreement enter into any other
tenancy agreements in respect of the Property or any part thereof without prior
consent of the Purchaser;    

(h)it is not aware of any outstanding notices of any relevant government
authority adversely affecting the Property or road access to the Property up to
the date of this Agreement; and    

(i)there are no other encumbrances or any third party interests to the Property
apart from that as stated in Recital B.

 



12.2Purchaser’s Warranties: The Purchaser hereby represents and warrants and
undertakes to the Vendor as follows: -

 



(a)that the Purchaser is not aware of any litigation, arbitration or
administration proceedings presently current, pending or threatened against the
Purchaser as the case may be, which may affect in any way the Purchaser’s
ability to perform its obligations under this Agreement or frustrate the
completion of the transaction hereunder;    

(b)that there is no winding up proceeding been initiated or pending against the
Purchaser;    

(c)the Purchaser has the legal and beneficial right and full power to execute,
deliver and perform the terms and conditions of this Agreement;    

(d)the statements contained in the recitals hereto are true and correct and form
the basis of this Agreement;

 

 



8

 

 

   

(e)that the Purchaser shall indemnify the Vendor and its successors-in-title and
assigns for any loss or damage, including, without limitation, attorney’s fees
reasonably incurred arising out of any misrepresentation, breach or
non-fulfilment of any obligation of the Purchaser under this Agreement;    

(f)the Purchaser hereby irrevocably agrees to indemnify and shall keep the
Vendor indemnified against all loss, damage, fines, penalties arising from the
Purchaser’s failure and/or late payment of the outgoings after the Date of
Vacant Possession; and    

(g)that this Agreement constitutes legal, valid and binding obligations of the
Purchaser and are enforceable in accordance with their respective terms.    

12.2Remedy: It is hereby agreed that in the event there is a breach of warranty
by either Party hereof, the defaulting Party shall rectify such breach, within
Thirty (30) days of notification of the same failing which the innocent Party
shall be entitled to terminate this Agreement and upon such termination the
provisions of Clause 7 or 8 hereof shall be applicable.      12.3Subsistence:
Notwithstanding the completion of this Agreement, the warranties, undertakings
and agreements herein contained shall continue to subsist for as long as the
same are applicable up to a maximum of one (1) year from Completion Date.



 

13. ACCESS AND INFORMATION

 



13.1Access and Information: The Vendor hereby agrees and warrants that it shall
give to the Purchaser or its duly authorised agents, representatives or
professional advisor full access during normal business hours to inspect the
Property and all such information and documents relating to the Property as the
Purchaser may reasonably request. In the event that this Agreement is
terminated, the Purchaser will keep and cause its agents, representatives, or
professional advisor to keep confidential any information (unless readily
ascertainable from public information or sources or otherwise required by laws
to be disclosed) obtained from the Vendor in connection with this Agreement and
will promptly return to the Vendor all documents and other written materials so
obtained.    

14. ENTRY OF PRIVATE CAVEAT

 

14.1Entry of Private Caveat: The Purchaser shall be entitled to lodge a private
caveat on the Property PROVIDED ALWAYS that the Purchaser shall forthwith
immediately withdraw such private caveat and render a receipt of such withdrawal
to the Vendor’s Solicitors at its own cost and expense in the event this
Agreement is lawfully terminated as provided herein. The Purchaser shall
indemnify and keep indemnified the Vendor against all cost and expenses incurred
in the removal such private caveat.    

15. DEFAULT INTEREST

 





15.1Default Interest: Without prejudice to any other right and/or remedy
exercisable by either party hereto for the default of the other party, if any
party hereto fails to pay any sum herein agreed to be paid within the time
period stipulated in this Agreement, the agreed interest at the rate of Eight
per centum (8%) per annum (hereinafter called the “Default Rate”) on daily rests
will be payable by the defaulting party on such sum from the date of expiry of
such stipulated period until the date of payment of such sum.    

 



 

 



9

 

 

16. TRANSFER NOT REGISTRABLE

 

16.1Non registration: In the event that the MOT in respect of the Property
cannot be registered in the name of the Purchaser free from all encumbrances for
any reason whatsoever not due to fault on the part of the Parties which may be
rectified by the Vendor and/or the Purchaser, the Purchaser shall be entitled to
terminate this Agreement by giving a written notice of termination to the Vendor
or the Vendor’s Solicitors and: -    

(a)thereupon the Vendor shall within Twenty One (21) days from the date of the
aforesaid notice of termination refund the Deposit and all monies (if any) paid
towards the Purchase Price free from interest paid by the Purchaser under this
Agreement. In the event the Vendor fails to make refund of the abovesaid monies
to the Purchaser within the said Twenty One (21) days, the Vendor shall pay
interest at the rate of Eight per centum (8%) per annum on the said sums from
the expiry of the said Twenty One (21) days to the day of actual refund is made
to the Purchaser;    

(b)in exchange for such refund, the Purchaser shall at its own costs and
expenses (i) to re-deliver vacant possession of the Property in original
condition to the Vendor (if the same has been delivered to the Purchaser); (ii)
to withdraw all caveats lodged by or on behalf of the Purchaser and/or the
Purchaser’s Financier and to forward proof of the withdrawal to the Vendor’s
Solicitors, failing which the Purchaser shall indemnify the Vendor for damages,
loss and expenses incurred by the Vendor for the removal of these caveats; and
(iii) to return the Transfer Documents and the Security Documents to the Vendor
with the Vendor’s interest intact (Provided Always that if the MOT has already
been adjudicated and stamped then the Purchaser’s Solicitors shall surrender the
MOT to the stamp office for cancellation and refund of the stamp duty paid by
the Purchaser and thereafter returned the MOT duly cancelled by the stamp office
to the Vendor’s Solicitors;    

(c)this Agreement shall be null and void and shall be of no legal effect and
neither party hereto shall have any claims against the other except for any
antecedent breach and thereafter the Vendor shall be at liberty to deal with the
Property in such manner as the Vendor shall think fit.    

17. TIME OF THE ESSENCE

 





17.1Time: Time wherever mentioned herein shall be of the essence of this
agreement.

 





18. COSTS

 

18.1Costs: Each party hereto shall bear and pay for his own solicitors’ costs of
and incidental to the preparation and execution of this Agreement. The MOT, the
adjudication fee, stamp duty and registration fees in respect thereof shall be
borne and paid by the Purchaser. All costs and fees pertaining to the discharge
of charge, if any, shall be paid by the Vendor.    

18.2Default Costs: If this Agreement shall be required to be enforced through
any process of law, the party in default shall pay the other party’s solicitors’
fees (on a solicitor and client basis) and any other fees and expenses incurred
in respect of such legal proceedings.    

19. NOTICE

 

19.1Notices: Any notice, request or demand required to be served by either party
hereto on the other under any of the provisions hereof shall be in writing and
shall be deemed to be sufficiently served or made as follows:    

(a)if sent by facsimile or electronic mail when it ought in the ordinary course
to have been received by the party to whom it is intended;

 

 



10

 

 

   

(b)if sent by post Four (4) days after it is posted; and    

(c)if delivered by hand to the party to be served or its solicitors when receipt
of the same is acknowledged by the party to be served or its solicitors on the
duplicate of the same.    

19.2Addresses: Any notice, request, consent, demand or other communication to be
given to either party shall, if the same is to be posted, be addressed to the
party to be served at its address mentioned herein or its solicitors unless any
party hereof shall have previously notified the others in writing of any other
postal address to which notices, requests, consents, demand or other
communication are to be sent in which case the same shall be sent to that
address. If the same be sent by fax, telex or cable, it shall be sent to the
fax, telex or cable address of the party to whom it is intended.

 



20. LAWS

 





20.1Governing Laws: This Agreement shall be governed by the laws of Malaysia.

 







21. INTERPRETATION

 

In this Agreement unless there is something in the subject or context
inconsistent with such construction or unless it is otherwise expressly
provided: -

 

(a)words importing the masculine gender shall be deemed to include the feminine
and neuter gender;    

(b)words importing the singular number shall include the plural and vice versa;
   

(c)words applicable to natural persons only shall include any body or persons
firm or partnership corporate or unincorporated;    

(d)where there are two or more persons or parties included or comprised in the
expression the “Vendor” or the “Purchaser” the agreements covenants terms and
undertakings expressed to be made by or binding upon such persons or parties
shall be deemed to be made by or binding upon such persons or parties jointly
and severally;    

(e)the headings are inserted for convenience of reference only and shall not
affect the construction or interpretation of this Agreement;    

(f)the words “hereof”, “herein”, “hereon”, “hereinafter” and “hereunder”, and
words of similar import, when used in this Agreement, shall, where the context
requires or allows, refer to this Agreement as a whole and not to any particular
provision of this Agreement;    

(g)where an act is required to be done within a specified number of days after
or from a specified date, the period is inclusive of and begins to run from the
date so specified;    

(h)a period of a month from the happening of an event or the doing of an act or
thing shall be deemed to be inclusive of the day on which the event happens or
the act or thing is or is required to be done;    

(i)Any reference to the word “day” in this Agreement shall mean calendar days
including Saturday, Sunday and public holidays within the Peninsula of Malaysia;
   

(j)Any reference to the words “Business Day” in this Agreement shall mean a day
(other than Saturday, Sunday and a public holiday) on which financial
institutions licensed under the Banking and Financial Institutions Act, 1989 are
opened for business in Kuala Lumpur

 

 



11

 

 

   

(k)any reference to “pay”, “receive” or cognate expressions, includes payments
made in cash, cheque or by way of bank draft (drawn on a bank licensed to carry
on banking business under the provisions of the Banking and Financial
Institution Act 1989) or effected through inter-bank transfers to the account of
the payee, giving the payee access to immediately available, freely transferable
and cleared funds;    

(l)any reference to statutes and rules made thereunder include all amendments
which may be enacted from time to time.    

22. SUCCESSORS BOUND

 

22.1Binding Effect: This agreement shall be binding upon the Vendor’s
successors-in-title and assigns and the Purchaser’s successors-in-title and
permitted assigns.    

 

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK

 

 

[EXECUTION PAGE TO FOLLOW IMMEDIATELY]

 

 

 



12

 

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seal the
day and year first above written.

 

The Vendor

 



Signed by ) Tan Sri Dato’ Chua Ma Yu ) (NRIC No. 520918-01-5329 ) for and on
behalf of ) the Vendor ) in the presence of: - )



 

 

The Purchaser

 



Signed by )   )   ) For and on behalf of ) the Purchaser ) in the presence of: -
)



 

 



13

 

 

 

Schedule A

 

 

List of Plans, Drawings and Documents

 

 

 

 

All relevant, plans, drawings and document including information and documents
relating to the Property as stated in Clause 13.1 of the draft Sale and Purchase
Agreement.

 

 

 

 

 

 



14

 

 

Schedule B

 

List of Defects to be Rectified

 

 



 

 

 [ex1001-schb.jpg]

 

 

Note: All page, section and item number referred to in this Schedule B refers to
the corresponding pages, sections and items stated in the Building Inspection
Report as at July 2012 prepared by KPH Property Management Services Sdn Bhd.

 



15

 

 

DATED THIS DAY OF AUGUST 2, 2012

 

BETWEEN

 

CMY ASSETS SDN BHD

(Company No. 224670-U)

 

AND

 

PGCG ASSETS HOLDINGS SDN BHD

(Company No. 983271-U)

 

 

 

 



 

 



 

 

 



  VENDOR’S SOLICITORS   PURCHASER’S SOLICITORS           TEH & LEE   C.W. CHAN &
CO   Advocates & Solicitors   Advocates & Solicitors   A-3-3 & A-3-4, Northpoint
Offices   No. 6-3A, Jalan Pandan 2/5   Mid Valley City    Pandan Jaya, 55100
Kuala Lumpur   No. 1, Medan Syed Putra Utara   Tel: 603-9286 1903   59200 Kuala
Lumpur   Fax: 603-9286 1895   Tel: 603-2283 2800   [Ref: CW2/PGCG/KL/12 (CMY)  
Fax: 603-2283 2500       [Ref: CASB/TLJ/AEL/1171/10/SPA]    



 

 



16

